Citation Nr: 0217630	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  98-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant was insane at the time he committed an 
offense resulting in a dishonorable discharge, for purposes 
of establishing entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1942 to 
March 1946, when he received a dishonorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the San 
Juan, Puerto Rico, VA Regional Office (RO), which found that 
the appellant was not insane at the time he committed the 
offense that resulted in his dishonorable discharge.


FINDINGS OF FACT

Prior to completion of appellate action in this case, the 
Board received notice that the appellant had died on May [redacted], 
2000.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2002, the Board received information from the RO 
that the appellant had died.  This fact was confirmed 
through the Social Security Administration SHARE database, 
which revealed a date of death of May [redacted], 2000, for the 
appellant.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 
7 Vet. App. 42 (1994).

The appeal for entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits has become moot 
by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106.


ORDER

The appeal with respect to the issue of whether the 
appellant was insane at the time he committed an offense 
resulting in a dishonorable discharge, for purposes of 
establishing entitlement to basic eligibility for Department 
of Veterans Affairs (VA) benefits, is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

